Mr. Presiding Justice Graves delivered the opinion of the court. 2. Negligence, § 226*—when instruction on contributory negligence proper. Instruction that if plaintiff was injured while and because he was not in the exercise of ordinary care for his own safety, as an ordinary prudent and cautious person would exercise under the same circumstances, he could not recover, held proper. 3. Negligence, § 226*—when instruction does not ignore question of defendant’s negligence. An instruction that if the jury believes from the evidence that the sole cause of injury to plaintiff was his own negligence he cannot recover, held not erroneous because it ignores the question of defendant’s negligence. 4. Instructions, § 162*—words construed. Words “established his case” in an instruction, held not objectionable as not being equivalent to “establishing the issues essential to the maintenance of the action.”